Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
 
That on Nov. 27, 2019, Applicant filed a non-provisional application for patent. That on the same day, Nov. 27, 2019, Applicant filed an preliminary amendment, amending Claims 4 and 5. Applicant’s preliminary amendment is acknowledged, entered, and examined. MPEP 714.01(e)(II).
Information Disclosure Statement

The information disclosure statements (IDSs) submitted on Feb. 18, 2020, and Sept. 28, 2020, were filed before the mailing of a first office action on the merits and therefore, are in compliance with the provisions of 37 CFR 1.97(b)(3). Accordingly, the IDSs have been considered.
Specification
Abstract: The Abstract of the disclosure is objected to for exceeding 150 words. Correction is required. MPEP § 608.01(b). An electronic word count indicates the Abstract contains 235 words.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Functional Nature of Limitations

Here, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claimed “units” do not have a well understood structural meaning in the computer technology field as they could be software (lacking structure), and the claimed “units” are drafted in the same format as a traditional means-plus-function limitation (i.e., merely replacing the term “means” with nonce word “unit,” linked by the transition word “that calculates, that acquires, or that combines, as applicable” and coupled with functional language without reciting sufficient structure to perform the claimed function and the generic placeholder “unit” is not preceded by structural modifiers.). Thus, the claimed “units” merely indicate a generic “black box” for performing the recited computer-implemented functions. Such claim limitations subject to interpretation under § 112(f) are: “acquisition unit,” “first calculation unit,” “second calculation unit,” “third calculation unit,” and “classification unit.” See MPEP § 2181.
Disclosure of Corresponding Structure 

Having found that the aforementioned claims terms are subject to interpretation under § 112(f), next, it is determined whether Applicant’s Specification discloses sufficient structure for performing the claimed function. Examiner finds it does not.
Construing a means-plus-function claim term is a two-step process. First, the function must be identified. Second, the corresponding structure, if any, disclosed in Applicant’s Specification that corresponds to the claimed function must be determined. When multiple functions are claimed, Applicant must disclose adequate corresponding structure to perform all of the claimed functions. If the Applicant fails to disclose adequate corresponding structure, the claim is indefinite. 
When evaluating § 112(f) limitations in software related claims for definiteness under § 112(b), a specialized function must be supported in the specification by the computer and the algorithm that the computer uses to perform the claimed specialized function. However, a non-specialized function requires no more support in the specification than a general purpose computer or a known computer component that is recognized by those of ordinary skill in the art as typically including structure and non-specialized programming to perform the claimed function. An algorithm is defined as a finite sequence of steps for solving a logical or mathematical problem or performing a task. MPEP § 2181(II)(B). Applicant may express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure. Id.
The following claim limitations are interpreted under § 112(f) along with their corresponding structure from Applicant’s Specification. For each claim limitation interpreted under § 112(f), an evaluation for definiteness under § 112(b) is also performed.
The acquisition unit performs the functions of: (1) “acquir[ing] information regarding a stock price” (Claim 1) and (2) “acquires numerical information and text information regarding the stock price” (Claim 2) with corresponding structure of software stored in memory 10b operating within a generic computer system 10a. Spec., ¶ [0031]. Examiner interprets functions (1) and (2) as merely receiving information and thus, corresponds to a non-specialized function requiring no more than a general purpose computer, which has support.
The “first calculation unit” performs the functions of: (1) “calculate[ing] a future degree of rise in a stock price” in a particular way (Claims 1 & 2) with corresponding structure of software stored in memory 10b operating within a generic computer system 10a. Spec., ¶¶ [0031], [0032], [0037]. Examiner interprets function (1) as specialized functions requiring both a computer and the corresponding algorithm. A computer system is disclosed, ¶ [0031], but Applicant’s Specification does not disclose an algorithm sufficient to perform claimed specialized function, rendering Claims 1 & 2 indefinite.
The “second calculation unit” performs the functions of: (1) “calculate[ing] a future degree of fall in the stock price” in a particular way (Claims 1 & 2) with corresponding structure of software stored in memory 10b operating within a generic computer system 10a. Spec., ¶¶ [0031], [0032], [0037]. Examiner interprets function (1) as specialized functions requiring both a computer and the corresponding algorithm. A computer system is disclosed, ¶ [0031], but Applicant’s Specification does not disclose an algorithm sufficient to perform claimed specialized function, rendering Claims 1 & 2 indefinite.
The “third calculation unit” performs the functions of: (1) “combin[ing] the degree of rise and the degree of fall and output[ting] a score that predicts a future transition of the stock price” (Claims 1 & 5) with corresponding structure of software stored in memory 10b operating within a generic computer system 10a. Spec., ¶¶ [0031], [0032], [0037]. Examiner interprets function (1) as specialized functions requiring both a computer and the corresponding algorithm. A computer system is disclosed, ¶ [0031], but Applicant’s Specification does not disclose an algorithm sufficient to perform claimed specialized function, rendering Claims 1 & 5 indefinite.
The “classification unit” performs the functions of: (1) “classif[ying] the text information” in a p[articular way (Claims 2, 3, & 4) with corresponding structure of software stored in memory 10b operating within a generic computer system 10a. Spec., ¶¶ [0031], [0032], [0037]. Examiner interprets function (1) as specialized functions requiring both a computer and the corresponding algorithm. A computer system is disclosed, ¶ [0031], but Applicant’s Specification does not disclose an algorithm sufficient to perform claimed specialized function, rendering Claims 2, 3, & 4 indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1–5: Claim 1 recites an “acquisition unit,” “first calculation unit,” “second calculation unit,” “third calculation unit,” and “classification unit,” which are not described by Applicant’s Specification. It is not clear if a “acquisition unit,” “first calculation unit,” “second calculation unit,” “third calculation unit,” and “classification unit” are directed to hardware, software, or both, because these claim terms are only referenced by their function, rendering Claim 1 indefinite for failing to particularly point out and distinctively claim the subject matter. Dependent claims are rejected based on their dependence to Independence Claim 1. For examination purposes, “first calculation unit,” “second calculation unit,” “third calculation unit,” and “classification unit,” are software.
Claims 1–5: A computer-implemented 112(f) claim limitation will be indefinite when the specification: (1) fails to disclose any algorithm to perform the claimed function; or (2) discloses an algorithm but the algorithm is not sufficient to perform the entire claimed functions(s). The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. Disclosure of an algorithm cannot be avoided by arguing that one of ordinary skill in the art is capable of writing software to perform the claimed function.
Here, as explained supra, Claims 1–5, fail to disclose an algorithm to perform the claimed function, rendering the claim language indefinite for failing to particularly point out and distinctively claim the subject matter. All Dependent claims are also rejected based on their dependence to rejected independent Claim 1.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1–5: When a claim containing a computer-implemented 112(f) claim limitation is found to be indefinite under 112(b) for failure to disclose sufficient structure (e.g., the computer and the algorithm) in the specification, it will also lack written description under 112(a). The specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention at the time of filing. The specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. MPEP 2163(II)(A)(2). It is not enough that one skilled in art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved. MPEP 2161.01(I).
Here, as explained supra, all “units” in Claims 1–5 have been interpreted under § 112(f) and found indefinite under § 112(b). Therefore, Claims 1–5 also lack written description under § 112(a). All Dependent claims are also rejected based on their dependence to rejected independent Claim 1.
Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1–5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1 recites “a stock price analysis device” and are therefore, directed to the statutory category of “a machine.” To qualify as a machine under §101, the claimed invention must be “a concrete thing, consisting of parts, or of certain devices and combination of devices.” MPEP § 2106.03(I). The “parts” identified by Claim 1 are an “acquisition unit”; “first calculation unit”; “second calculation unit”; and “third calculation unit.” The “acquisition unit” is interpreted as software under § 112(b). The “first calculation unit”; “second calculation unit”; and “third calculation unit” are described by Applicant’s Specification as “a stock price analysis program” or software. Spec., ¶¶ [0031], [0032], [0037]. Software is not a “part” within the meaning of a machine under § 101 and no additional “parts” are claimed. Id. Thus, the “acquisition unit”; “first calculation unit”; “second calculation unit”; and “third calculation unit” (collectively “software”) are insufficient to qualify as a machine under § 101 because (1) two or more parts of the “machine” are not claimed and/or (2) the claims are directed to software per se, neither of which falls within at least one of the four categories of patent eligible subject matter.
Claims 1–5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis
 
Step 1: Claims 1–5 are directed to a statutory category. Claims 1–5 recites “a stock price analysis device” and are therefore, directed to the statutory category of “a machine.”
Representative Claim
 
Claim 1 is representative [“Rep. Claim 1”] and recites, in part, emphasis added by Examiner to identify limitations with underline that represent the abstract idea exception, bold limitations indicating computer components and letters for clarity in describing the limitations:
 A stock price analysis device comprising: 

[A] an acquisition unit that acquires information regarding a stock price; 

[B] a first calculation unit that calculates a future degree of rise in a stock price on a basis of a first function that is trained to output values different between a case where information regarding a stock price of a first group that has risen during a predetermined period has been input and a case where information regarding a stock price of a second group that has fallen during the predetermined period has been input; 

[C] a second calculation unit that calculates a future degree of fall in the stock price on a basis of a second function that is trained to output values different between the case where the information regarding the stock price of the first group has been input and the case where the information regarding the stock price of the second group has been input and that is trained to have a dependency different from a dependency of the first function with respect to the information regarding the stock price of the first group and the information regarding the stock price of the second group; and

[D]  a third calculation unit that combines the degree of rise and the degree of fall and outputs a score that predicts a future transition of the stock price.
 
Claims are directed to an abstract idea exception.

Step 2A, Prong 1: “A mathematical calculation is . . . an act of calculating using mathematical methods to determine a variable or number.” MPEP § 2106.04(a)(2)(I)(C). Here, Rep. Claim 1 recites “a first calculation unit that calculates a future degree of rise in a stock price on a basis of a first function that is trained to output values”; “a second calculation unit that calculates a future degree of fall in the stock price on a basis of a second function that is trained to output values”; and “a third calculation unit that combines the degree of rise and the degree of fall and outputs a score,” which recites the abstract idea exception of mathematical calculations, a particular form abstract idea exception under mathematical concepts. Id.
Step 2A, Prong 2: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: 1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f). The additional elements are: Limitation A.
Limitation A “acquires information regarding a stock price” for use in the first, second, and third calculations units (i.e., the abstract idea exception itself). Acquiring stock price information is interpreted as transmitting and receiving stock price information, which is a normal function of a generic computer. MPEP § 2106.05(f)(2). Further, the “acquiring” function covers any solution to “acquiring” stock price information with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP § 2106.05(f)(1). Therefore, the recitation of a generic computer function (i.e., “acquiring (transmitting and receiving) stock price information”), is no more than mere instructions to apply the abstract idea exception and does not integrate the abstract idea into a practical application. MPEP § 2106.05(f).
Therefore, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the abstract idea. Accordingly, Rep. Claim 1 is directed to an abstract idea. Dependent claims are dependent on Rep. Claim 1 and include all its limitations. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements do not amount to significantly more. 
The claims do not provide an inventive concept.

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same conclusion is reached in Step 2B.
Applicant’s Specification does not describe what the acquisition unit is, merely its function to “acquire information regarding a stock price,” which Examiner interprets as transmitting and receiving stock price information. Applicant’s Specification describes that stock price information is acquired by the CPU 10a using a communication unit 10d over a network N. Spec., ¶¶ [0031], [0034]. Applicant’s Specification does not describe the CPU 10a, communication unit 10d, and network N in detail, taking the position that such hardware is so well known to those of ordinary skill in the art that no explanation is needed under 35 U.S.C. § 112(a). Lindemann Maschinenfabrik GMBH v. Am. Hoist & Derrick Co., 730 F.2d 1452, 1463 (Fed. Cir. 1984) (citing In re Meyers, 410 F.2d 420, 424 (CCPA 1969) (“[T]he specification need not disclose what is well known in the art”); Spec. ¶¶ [0028] (network is generic), [0030] (CPU is generic hardware processor), [0034] (communication unit is generic). Thus, Examiner finds that Applicant’s own disclosure is sufficient by itself to readily conclude that the additional elements do not individually limit the abstract idea exception and do not amount to significantly more.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used. Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0087] (steps/functions may be performed in any order).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea.
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Rep. Claim 1 and include all its limitations. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 2, 3, 4, and 5 all recite “wherein” clauses that further limit the abstract idea. Dependent Claim 2 further recites a classification unit to classify text information obtained by the acquisition unit, which is not significantly more. Spec., ¶ [0050] (classification unit may use any classifier). The limitation covers any classifier solution with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP 2106.05(f)(1).
Conclusion 

Claims 1–5 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 1 otherwise styled as another statutory category is subject to the same analysis.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Papka (U.S. Pat. Pub. No. 2003/0187772) [“Papka”]

Regarding Claim 1, Papka discloses
A stock price analysis device comprising: 
an acquisition unit that acquires information regarding a stock price;
(See at least Fig. 1B and associated text ¶ [0036] where a listing a news articles affecting stock price are acquired and displayed on a computer screen. See also ¶ [0030] where historical closing prices for stocks are acquired to determine an estimated mean and standard deviation for the change in stock price.)
a first calculation unit that calculates a future degree of rise in a stock price on a basis of a first function that is trained to output values different between a case where information regarding a stock price of a first group that has risen during a predetermined period has been input and a case where information regarding a stock price of a second group that has fallen during the predetermined period has been input; 
(See at least ¶ [0043] where a price prediction model uses four trained classifiers to produce buy, sell, and no-trade signals. A buy signal is produced when the function identified in ¶ [0043] is met.  Thus, “a future degree of rise” is a “buy signal” determined on the basis of the ¶ [0043] cited function. ¶ [0045]. The cited function in ¶ [0043] is “trained.” ¶¶ [0030], [0032]. Different values are output for buy and sell based on historical prices changes and the characterization of stock news’s impact on stock price. Historical price changes are “a stock price of a first group that has risen during a predetermined period has been input” and stock price changes from news is “a stock price of a second group that has fallen during the predetermined period has been input.” ¶¶ [0045], [0032] (predetermined period).)
a second calculation unit that calculates a future degree of fall in the stock price on a basis of a second function that is trained to output values different between the case where the information regarding the stock price of the first group has been input and the case where the information regarding the stock price of the second group has been input and that is trained to have a dependency different from a dependency of the first function with respect to the information regarding the stock price of the first group and the information regarding the stock price of the second group; and 
(This limitation is not substantially different than the prior limitation and is rejected similarly. See at least ¶ [0043] where a price prediction model uses four trained classifiers to produce buy, sell, and no-trade signals. A sell signal is produced when the function identified in ¶ [0043] is met.  Thus, “a future degree of fall” is a “sell signal” determined on the basis of the ¶ [0043] cited function. ¶ [0045]. The sell (second) function is “dependency different” than the first [buy] function. Id. The cited function in ¶ [0043] is “trained.” ¶¶ [0030], [0032]. Different values are output for buy and sell based on historical prices changes and the characterization of stock news’s impact on stock price. Historical price changes are “the first group” and stock price changes from news is “the second group.” ¶ [0045].)
a third calculation unit that combines the degree of rise and the degree of fall and outputs a score that predicts a future transition of the stock price.
(See at least ¶ [0053], where the degree or rise (i.e., 4 good) and the degree of fall (i.e., 1 bad) are combined to output a score for Boeing stock of “4 good, 1 bad, 1 mixed, and 1 mention news article” to predict “sell[ing] Boeing and unwind the trade for a 1 day, and also (in a separate trade) to sell Boeing and unwind the trade in 2 days.” ¶ [0053].)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2–5 are rejected under 35 U.S.C. 103 as being unpatentable over Papka and further in view of NPL: Rajaraman, Anand, and Jeffrey David Ullman. Mining of massive datasets. Cambridge University Press, 2014 [“NPL Rajaraman”].

	Regarding Claim 2, Papka discloses
The stock price analysis device according to claim 1 as explained above.
Papka further discloses
wherein the acquisition unit acquires numerical information and text information regarding the stock price, 
(See at least Fig. 1B and associated text ¶ [0036] where a listing a news articles affecting stock price are acquired and displayed on a computer screen. See also ¶ [0030] where historical closing prices for stocks are acquired to determine an estimated mean and standard deviation for the change in stock price.)
the stock price analysis device further comprises a classification unit that classifies the text information obtained by the acquisition unit into text information of a first group and text information of a second group using a classifier that is trained on a basis of the text information regarding the stock price of the first group and the text information regarding the stock price of the second group, 
(See at least ¶¶ [0023]–[0027] where an analyst classifies financial news articles acquired from news feeds that impacts stock prices, in the following “groups”: “good news,” “bad news,” “mixed news,” or “mention news.” ¶ [0029] (via news feeds). The classifier (analyst) is trained. ¶ [0029].
the first calculation unit calculates the degree of rise by inputting, to the first function, a value that quantifies text information on a basis of classification results from the classifier, 
(See at least See at least ¶¶ [0023]–[0027] where the value that quantifies text information is “good news,” “bad news,” “mixed news,” or “mention news.”)
the second calculation unit calculates the degree of fall by inputting, to the second function, a value that quantifies text information on the basis of the classification results from the classifier.  
(This limitation is not substantially different than the prior limitation and is rejected similarly. See at least See at least ¶¶ [0023]–[0027] where the value that quantifies text information is “good news,” “bad news,” “mixed news,” or “mention news.”

	Papka discloses a human that classifies text information into a first and second group. Papka does not disclose a “classification unit” that automates the classification of text information into a first and second group.
First, automating a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art. MPEP § 2144.04(III) (citing In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)). Here, the claims recite a classification unit to automate the classification of text information manually, which is performed by a human in Papka. The classification result is the same. Thus, the automatic classification of text information recited by the claims is not sufficient to distinguish over the prior art manual method of classifying text information. MPEP § 2144.04(III). However, should a reviewing court disagree, Examiner provides NPL Rajaraman.
NPL Rajaraman discloses
a classification unit that classifies the text information . . . into text information of a first group and text information of a second group using a classifier that is trained on a basis of the text information . . . of the first group and the text information . . . of the second group
(See at least 9.2.2 where classification of text information is performed into two groups: (1) high TF.IDF words (keywords); and (2) low TF.IDF words. Classifier are trained. Section 12.1.4.)
It would have been obvious to one of ordinary skill in the art at the time of filing to have included a classification unit that automates the classification of text information into a first and second group as explained in NPL Rajaraman, to the known invention of Papka, with the motivation to eliminate the cost of humans to perform classification and improve accuracy on unseen data. NPL, Rajaraman Section 12.1.3.1.

Regarding Claim 3, Papka and NPL Rajaraman disclose
The stock price analysis device according to claim 2 and wherein the classification unit classifies the text information acquired by the acquisition unit using the classifier that is trained to classify text information as explained above.
Papka further discloses
wherein the classification unit classifies the text information acquired by the acquisition unit using the classifier that is trained to classify text information regarding the stock price of the first group recorded in the past into the text information of the first group and that is trained to classify text information regarding the stock price of the second group recorded in the past into the text information of the second group.  
(See at least ¶ [0031] and the associated table for stock “XMPL,” where the news is classified for a first and second group (good, bad, no news), the news occurring in the past, the classification corresponding to an historical stock price. For the same reason explained in the rejection of Claim 2, the automatic classification of text information recited by the claims is not sufficient to distinguish over the prior art manual method of classification of text information. MPEP § 2144.04(III). However, should a reviewing court disagree, Examiner provides NPL Rajaraman and cites the same sections supra.).


Regarding Claim 4, Papka and NPL Rajaraman disclose
The stock price analysis device according to claim 2 and wherein the classification unit classifies the text information using the classifier that is trained on a basis of text information regarding the stock price of the first group and text information regarding the stock price of the second group as explained above.
Papka further discloses
wherein the classification unit classifies the text information using the classifier that is trained on a basis of text information regarding the stock price of the first group and text information regarding the stock price of the second group recorded prior to a timing when a relatively large fluctuation as compared to a past stock price transition occurred, for the stock price of the first group and the stock price of the second group.  
(Examiner interprets “recorded prior to a timing when a relatively large fluctuation as compared to a past stock price transition occurred” as “a large closing stock price movement occurring when compared to the previous day close.”
See at least ¶ [0031] and the associated table for stock “XMPL,” where the news is classified for a first and second group (good, bad, no news), the news occurring in the past, the classification corresponding to an historical stock price. A large closing stock price movement occurring on “1/5/2002” to “2.0” from the previous days close of “1.25.”
For the same reason explained in the rejection of Claim 2, the automatic classification of text information recited by the claims is not sufficient to distinguish over the prior art manual method of classification of text information. MPEP § 2144.04(III). However, should a reviewing court disagree, Examiner provides NPL Rajaraman and cites the same sections supra.).

Regarding Claim 5, Papka and NPL Rajaraman disclose
The stock price analysis device according to claim 2 as explained above.
Papka further discloses
wherein the numerical information includes financial information regarding the stock price
(See at least ¶ [0030] where historical closing prices for stocks are acquired.)
the text information includes at least one of news information regarding the stock price or reputation information regarding the stock price, and 
(See at least Fig. 1B and associated text ¶ [0036] where a listing a news articles affecting stock price are acquired and displayed on a computer screen. The news may also be classified into “mention news,” which is reputation information. ¶ [0027]. 
the third calculation unit calculates the score that corresponds to one of the news information, the financial information, or the reputation information.   
(See at least ¶ [0053], where the degree or rise (i.e., 4 good) and the degree of fall (i.e., 1 bad) are combined to output a score for Boeing stock of “4 good, 1 bad, 1 mixed, and 1 mention news article” to predict “sell[ing] Boeing and unwind the trade for a 1 day, and also (in a separate trade) to sell Boeing and unwind the trade in 2 days.” ¶ [0053]. The “Score” is ultimately the buy, sell, or hold recommendation/prediction.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694